Citation Nr: 1736908	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-17 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  He also had reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in April 2016.  It was remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss

The Board apologizes for the delay, but additional development is required on the Veteran's claims.  The Board finds that a remand is required for an addendum VA opinion.  

With respect to the Veteran's bilateral hearing loss, the May 2017 VA examiner opined that the Veteran's hearing loss was less likely than not caused by service.  As part of her rationale, the examiner referenced a 2005 study from the Institute of Medicine (IOM) in which she indicated that medical literature does not provide a sufficient scientific basis for the existence of delayed-onset hearing loss.  
The Board observes that the Court of Appeals for Veterans Claims (Court) has recently noted that medical opinions citing this IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  The Court has repeatedly directed attention to the fact that, although the IOM report states "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  While a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM Report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.

Accordingly, in light of the recent attention to this language presenting a more complete understanding of the IOM report's pertinent conclusions, the Board finds that a remand for an addendum opinion is necessary.

Tinnitus

The Veteran maintains that his tinnitus disability is a result of the military noise exposure he experienced while in active service.

In a letter dated in January 2013, the Veteran indicated that he complained about having tinnitus while he was on active duty during January 1985.  A January 1985 service treatment note mentioned "Physical Exam" and "Tinnitus."  No other findings or rationale were provided in the treatment note.   

The Veteran served in the Naval Reserves from August 1975 to December 1991.  A review of the record does not show the Veteran's periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) during his reserve service.  In the April 2016 remand, the Board requested that a search be performed from the "National Personnel Record Center, the Navy, the Veteran's Reserve component, and/or another appropriate repository for copies of all service treatment records and personnel records" from the Veteran's Naval Reserve service.  See April 2016 Board Remand.  Multiple attempts were conducted in efforts to obtain all records which may be associated with the Veteran's Naval Reserve service.  However, the Board finds that a search to specifically locate the Veteran's pay stubs from his Naval Reserve service should be conducted to determine whether the Veteran was on active duty in January 1985, the time in which his service treatment records indicate he possibly complained about having tinnitus.  Accordingly, the Board finds that the Veteran's tinnitus claim should also be remanded to obtain his paystubs from his Naval Reserve service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all updated VA and private treatment records, to include all associated outpatient clinics, pertaining to treatment of the Veteran for bilateral hearing loss and tinnitus, including that provided after May 2017.

2.  After all available evidence has been associated with the record, obtain an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to, active service, including noise exposure sustained therein.  The absence of hearing loss pursuant to 38 C.F.R. § 3.385 during service cannot, standing alone, serve as a basis of a negative opinion.  Moreover, the examiner must discuss the IOM Report on noise exposure in the military (cited as authority in the May 2017 VA medical opinion), which states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Contact the Defense Finance and Accounting Service (DFAS) and any other appropriate source, and request the Veteran's pay stubs from his Naval Reserve service from August 1975 to December 1991.  Attempts to obtain the pay stubs should be clearly documented in the claims folder, along with any negative responses.

The appellant must be notified of any negative response and asked to submit any pay stubs she may have in her possession to VA. 


4.  After the completion of the above and compliance with the requested actions have been ensured, the Veteran's bilateral hearing loss and tinnitus service connection claims must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


